Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group II,


    PNG
    media_image1.png
    82
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    420
    media_image2.png
    Greyscale


in the reply filed on August 3, 2021 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.

s 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.

It is suggested that in order to advance prosecution, the non-elected subject matter in which rejoinder is not applicable (claims 1-5) be canceled if Applicant files a response to this Office Action.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on May 28, 2020 and August 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 6, line 4 of the claim, the presence of “[Formula 2]” in the claim is unclear and therefore, should be deleted.
Claim 6 is indefinite because a valence problem arises when the R1 and/or R2 represent an oxo group.  Note that the R1 and R2 variables are substituents that can be substituted on the benzothiophene ring in instant formula [1].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 6-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,238,632, citing Kim et al. {US 2015/0166472}, as evidence of what the patent claims.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims a method for the inhibition of a sigma receptor by administering to a subject a compound which is the same as the compound in instant claim 10 (see claim 10 of the patent).  Kim et al. teach that diseases such as Alzheimer’s disease, Parkinson’s disease and amyotrophic lateral sclerosis are known Sigma receptor-related disorders or diseases {paragraph [0059] on page .
The instant claims are directed to a method of using an alkyl ether derivative of formula [1] to activate or inhibit an Emopamil binding protein (EBP).  However, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).  Applicant is claiming of a new function or unknown property of the alkyl ether derivatives of instant formula [1] that is inherently possessed by the instant alkyl ether derivatives.  The same compound in the patent is being administered to the same patient/subject in order to treat some of the same diseases, such as Alzheimer’s disease.  See page l1, paragraph [0033] of the instant specification.
 
The instant application and the patent share the same assignee (i.e., Fujifilm Toyama Chemical Co., Ltd.}.  Further, the instant application is not related to the patent and thus, no 35 USC 121 shield exists 




Claims 6-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following co-pending applications, citing Moore et al. {WO 99/11293 A1} and Marquer et al. {Increasing membrane cholesterol of neurons in culture recapitulates Alzheimer’s disease early phenotypes. Mol Neurodegeneration 9, 60 (2014). https://doi.org/ 10.1186/1750-1326-9-60}, as evidence of what the copending applications claim. See Table below.
Copending Application No.
{USPG PUB}
Conflicting Claims
See especially

16/617,584
{US 2020/0108048}
7-12
Claim 7
16/617,607
{US 2020/0137880}
1-7
Claim 3

{US 2020/0155505}
14-23
Claims 17 and 23
16/617,739
{US 2020/0215030}
9-16
Claims 9 and 13


Each of the above copending applications claim a method whereby a disease such as Alzheimer’s disease is treated by administering to a patient a compound that anticipates the compounds of instant formula [1].  The co-pending applications claim the administering of the same compound as found in instant claim 10.
The instant claims are directed to a method of using an alkyl ether derivative of formula [1] to activate or inhibit an Emopamil binding protein (EBP).  
	Moore et al. (page 9, lines 3-12) teach that “the tissue distribution in various neural tissues combined with the homology to the EBP protein indicates that polynucleotides and polypeptides corresponding to this gene are useful for the detection/treatment” of various diseases such as Alzhemimer’s Disease, Parkinson’s Disease, Huntington’s Disease, ALS, schizophrenia, etc.

Hence, following the teachings in Moore et al. and Marquer et al., one would be administering to a host an instant alkyl ether derivative that activates or inhibit an emopamil binding protein and thus inherently performs the same function as claimed herein to treat the same diseases (i.e., Alzheimer’s disease) claimed in the copending applications.
Further, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).  Applicant is claiming of 

The instant application and each of the copending applications share the same assignee {i.e., Fujifilm Toyama Chemical Co., Ltd.}.  Further, the instant application is not related to any of the copending applications and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, each of the copending applications anticipate and/or render obvious the instant claimed invention.	
	

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipaed by:
a)	Saitoh et al. {US Patent 7,087,594} - who disclose, for instance, Example 9 (columns 27-28), 

    PNG
    media_image3.png
    87
    392
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    99
    375
    media_image4.png
    Greyscale
,
which compound possesses calcium-antagonistic activity and inhibitory activity against neurotoxicity induced by Aβ (column 1, lines 49-54) and is useful as a therapeutic agent for diseases in central and peripheral nerves (column 2, lines 14-18);  or

	b)	Iwakami et al. {US Patent 8,119,625} - who disclose Compounds T-817 and T-817MA (column 8, lines 21-23),

    PNG
    media_image5.png
    73
    487
    media_image5.png
    Greyscale

that exhibit a neurogenesis inducing effect and are useful as a mental disorder therapeutic agent (column 
Example 9 in Saitoh et al. and Compound T-817 in Iwakami et al. is the same compound as found in instant claim 10.
It is correct that Saitoh et al. and Iwakami et al. are silent about activating or inhibiting an emopamil binding protein as found in instant claim 6.  However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as the prior art.  One could add limitations of physiochemical characteristics such as density, color, melting point, solubility in any solvent, etc. and then simply point to the silence of the reference.  The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In 
MPEP 2112 states:
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


MPEP 2112 goes on to state:
III.    A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection.

Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn In re Swinehart, 169 USPQ 226, 229 (C.C.P.A. 1971).
See for example Ex parte Anderson, 21 USPQ2d 1241 at 1251 (Bd. Pat. App. & Int. 1991), discussion of Rejection E. The claims had “numerical or functional values for certain properties which [the authors of the references] did not measure”. The PTO presented no reasoning as to why the prior art material would have been expected to have those properties. Instead, the decision states, “There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253). 
In another example, certain claims of Ex parte Raychem Corp. 25 USPQ2d 1265 (Bd. Pat. App. & Int. 1992) required a linearity ratio of less than 1.2. The decision notes that neither reference discloses any values of the linearity ratio. The PTO presented no reasoning as to what the ratio would be expected to be 
And indeed, there have been a number of cases in which applicant has pointed to silence of the prior art with regard to this or that property: In re Pearson, 181 USPQ 641 (C.C.P.A. 1974); In re Zierden 162 USPQ 102 (C.C.P.A. 1969); In re Lemin, 140 USPQ 273 (C.C.P.A. 1964); Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985); In re Benner, 82 USPQ 49 (C.C.P.A. 1949); In re Wilder, 166 USPQ 545 (C.C.P.A. 1970); Ex parte Kucera, 165 USPQ 332 (Bd. Pat. App. & Int. 1969); General Electric Co. v. Jewel Incandescent Lamp Co., 67 USPQ 155 (U.S. 1945); In re May, 574 F.2d 1082, 1090 (C.C.P.A. 1978), 197 USPQ 601, 607 (C.C.P.A. 1978); In re Parker, 43 USPQ 457 (C.C.P.A. 1939). Such efforts to avoid In re Schoenwald, 22 USPQ2d 1671 (Fed. Cir. 1992)}, since applicant could always insert the utility into the claim as a property.
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (C.C.P.A. 1977) as follows:
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . Whether the rejection is based
on ‘inherency' under 35 U.S.C. § 102, or ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof 

Therefore, each of Saitoh et al. and Iwakami et al. anticipate the instant claimed invention.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 13, 2021
Book XXVI, page 209